DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

It is noted that the claims present are directed to a product and method of forming the product. As currently present, the method of the product is the assembly of the product and its examination in conjunction with the product does not represent a serious burden at the time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searched between the claimed inventions, the examiner reserves the right to restrict at that time. 
Claims 1- 22 stand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5- 8, 11-12, 14 -18, 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardini (US 2017/0258144) in view of Ellis et al (CA 2,729,368). The device of Bardinin discloses,  
With respect to claim 1, A male garment comprising: a body including a front portion (4)  and leg openings for a wearer’s legs (Figure 1) ; a pouch (43) and a padded member (5) attached to the interior of the body (Figure 3) for cushioning one or more areas of the wearer, wherein the one or more areas include a buttocks of a wearer (Figure 3). 
The device of Bardini substantially discloses the claimed invention but is lacking an elastic stretch panel.
The device of Ellis et al. teaches an undergarment, having a 
a resiliently elastic stretch panel (13) attached to an interior of the body and comprising an opening (40) for receiving therethrough the wearer’s genitalia ; a pouch (12) defined between the stretch panel and the front portion for receiving therein the wearer’s genitalia.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stretch panel and pouch as taught by Ellis et al. in order to provide improved comfort from compression (abstract).

With respect to claim 2, wherein the one or more areas of the wearer further includes a crotch of the wearer (Bardini Fig 3). 

With respect to claim 5, wherein the front portion comprises a dart seam (16) to assist in defining the pouch.

With respect to claim 6, in combination, wherein the padded member is attached to the dart seam (since the padded member 5 attaches to the front pouch of Bardini)

With respect to claim 7, wherein the padded member is shaped to resemble a shape of a bicycle saddle (5)

With respect to claim 8, wherein the padded member comprises polyester (para 0047).
	The device of Bardini substantially discloses the claimed invention but is lacking a gusset.  The device of Ellis et al discloses, 

With respect to claim 11, wherein: the body further comprises a gusset (2) including a front gusset seam (26) and a rear gusset seam (27); and the front portion and the stretch panel are attached to the gusset along the front gusset seam (Figure 1).

With respect to claim 12, wherein in combination, wherein the padded member (5)  is attached to the stretch panel along the front gusset seam. 

	It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to provide improve fit and comfort. 

With respect to claim 14, the device of Bardini teaches the body further comprises a rear portion (3) interconnected to the front portion via the gusset (in combination) ; and the padded member (5) is attached to an interior of the rear portion and extends over a portion of the rear portion and over a portion of the gusset (in combination). 
With respect to claim 15, wherein: the stretch panel (Ellis 13) is attached to the front portion at top (waistband)and bottom locations (26); and when unstretched, the stretch panel has a top-to-bottom length that is smaller than a distance separating the top and bottom locations as measured along the front portion (Figure 1).

With respect to claim 16, wherein the bottom location is a portion of a front gusset seam of a gusset of the garment (Figure 1).

With respect to claim 17, the stretch panel (13) is attached to the front portion at left and right locations (28, 30) and when unstretched, the stretch panel has a left-to-right width that is smaller than a distance separating the left and right locations as measured along the front portion (Figure 1).

With respect to claim 18, wherein the stretch panel  (13) comprises one or more fabrics with one or more asymmetric stretch characteristics such that the stretch panel stretches more easily in a top-to-bottom direction than in a left-to-right direction (page 8, lines 20-25, page 4, lines 16-18)

With respect to claim 19, wherein the stretch panel (13) comprises a fabric that is different from a fabric of the body (it is different in that it has a different shape). 

With respect to claim 20, wherein the stretch panel (13)  comprises a pair of top edges (Figure 1), each top edge having first and second ends (at the waistband), the first ends defining upper corners of the stretch panel, and wherein, when the stretch panel is unstretched, the top edges extend downwardly from the first ends to the second ends (Figure 1).

With respect to claim 21, wherein the stretch panel (13) is attached to the front portion along the top edges of the stretch panel such that, when attached to the front portion, the stretch panel is tensioned (Figure 1). 

With respect to claim 22, a method of making a male garment, the male garment comprising:
 	The device of  Bardini discloses,
a body (4)  including a front portion and leg openings for a wearer’s legs (Figure 1);
a resiliently elastic stretch panel ()4) attached to an interior of the body and comprising an opening for receiving therethrough the wearer’s genitalia; a pouch (43), 
wherein the method comprises attaching a padded member (5)to an interior of the body for cushioning one or more areas of the wearer (Figure 3), wherein the one of more area include a buttocks of the wearer (Figure 1), the front potion comprises a front panel (4) and a real panel (3) , wherein a space defined the front portion and the rear portion, wherein the padded member extends (5)  into a space defined between the front panel and the rear panel (Figure 3). 
The device of Bardini substantially discloses the claimed invention but is lacking a pouch have a stretch panel. 
	The device of Ellis t al. teaches an undergarment, having a 
a resiliently elastic stretch panel (13) attached to an interior of the body and comprising an opening (40) for receiving therethrough the wearer’s genitalia ; a pouch (12) defined between the stretch panel and the front portion for receiving therein the wearer’s genitalia.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the stretch panel and pouch as taught by Ellis et al. in order to provide improved comfort from compression (abstract).


Claim(s) 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardini and Ellis et al, as applied  above, and further in view of Africa et al (WO 2006/023007). The modified device of Bardini substantially discloses the claimed invention but is lacking antimicrobial and a chamois. The device of Africa et al discloses,

With respect to claim 9, wherein the padded member comprises an antimicrobial material (page 5, line 12). 

With respect to claim 10, wherein the padded member comprises a chamois (100). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Bardini in order to provide improved comfort and sanitation. 


Claim(s)12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardini and Ellis et al, as applied above, and further in view of De Soto II (US 2015/0074885). The modified device of substantially discloses the claimed invention including a gusset, but is lacking a mesh material, 


With respect to claim 12, the material comprises a mesh fabric for improving breathability of the garment. (para 0032).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by De Stoto in order to provide comfort (para 0032). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732